          Case 6:19-cv-00383-GAP-GJK
Filing # 84637981                      Document
                   E-Filed 02/08/2019 11:53:02  1-5 Filed 02/27/19 Page 1 of 2 PageID 52
                                               AM


                          IN THE CIRCUIT COURT OF THE 9TH JUDICIAL
                        CIRCUIT, IN AND FOR ORANGE COUNTY, FLORIDA

                                       CASE NO: 18-14093

         DANIEL J. NEWLIN, P.A., et al.,

               Plaintiffs,
         v.

         DEX MEDIA
         HOLDINGS, INC., et al.,

               Defendants.
         ________________________________/

              FIRST REQUEST FOR PRODUCTION BY DEFENDANTS FENSTERSHEIB
               LAW GROUP, ROBERT FENSTERSHEIB AND DAVID FENSTERSHEIB

               Defendants Fenstersheib Law Group, P.A., Robert Fenstersheib and David

         Fenstersheib (“Fenstersheib Defendants”), pursuant to Rule 1.350, request that

         the Plaintiffs produce for their inspection and copying the following documents:

               1.     All documents showing that the Fenstersheib Defendants conspired

         with the Lead Brokers to harm the Plaintiffs or to commit an unlawful act.

               2.     All documents showing that the Fenstersheib Defendants aided and

         abetted the Lead Brokers in causing any harm to the Plaintiffs.

               3.     All correspondence between the Plaintiffs and any nonparty to this

         action which references or mentions any unlawful act committed by Robert

         Fenstersheib, David Fenstersheib or the Fenstersheib Law Group, P.A.

               4.     All documents showing that the Lead Brokers engaged in any

         unlawful activity which caused damages to the Plaintiff.
Case 6:19-cv-00383-GAP-GJK Document 1-5 Filed 02/27/19 Page 2 of 2 PageID 53



      5.     All correspondence between any of the parties to this action which

mentions or refers to Robert Fenstersheib, David Fenstersheib or the

Fenstersheib Law Group, P.A.

      6.     All documents showing damages that Plaintiffs have sustained

because of any of the Defendants’ actions described in this lawsuit.

      7.     All   documents       showing   that   Robert   Fenstersheib,   David

Fenstersheib or the Fenstersheib Law Group, P.A., committed an unfair trade

practice against the Plaintiffs.

      8.     All   documents       showing   that   Robert   Fenstersheib,   David

Fenstersheib or the Fenstersheib Law Group, P.A., engaged in unfair competition

which harmed the Plaintiffs.

                            CERTIFICATE OF SERVICE

      I certify that a copy hereof was provided through the Florida E-Filing Portal

to Jason Herman, Esq., and Derrick Valkenburg, Esq., 7335 West Sand Lake

Road, Suite 300, Orlando, Florida 32819, on this February 8, 2019.

                                   /s/ MARK GOLDSTEIN
                                   FL Bar No: 882186
                                   1835 NE Miami Gardens Drive, Suite 211
                                   Miami, Florida 33179
                                   Telephone: (305) 342-4839
                                   E-Mail: markgoldsteinattorney@gmail.com
